Exhibit 10(k)(ii)

 

CABOT CORPORATION

2009 LONG-TERM INCENTIVE PLAN

Stock Option Award Certificate

[Date]

Name

Location Name

This Certificate evidences the grant to you by Cabot Corporation (the “Company”
or “Cabot”), subject to the terms provided herein and in the 2009 Long-Term
Incentive Plan (as amended from time to time, the “2009 Plan”), of stock options
to purchase the number of shares of common stock of Cabot set forth in the table
below (such stock options referred to as your “Award”). The principal terms of
your Award are described below. Except as otherwise expressly provided, all
capitalized terms used that are not defined herein shall have the same meaning
as in the 2009 Plan.

 

Non-Qualified Stock Option

   [Option Award]

Grant Date

   [Date]

Exercise Price (Per Share)

   [Exercise price]

Dates that Stock Option Vests and Becomes Exercisable

  

[Vesting dates]

Expiration Date

   [Expiration date]


General Terms of your Stock Option. Your stock option gives you the right to
purchase shares of common stock of Cabot at the per share exercise price, and
subject to the vesting provisions, set forth above. This stock option is not
intended to constitute an incentive stock option under Section 422 of the
Internal Revenue Code, as amended.

Vesting and Duration of your Stock Option. As indicated in the table above, a
portion of your Award will vest, and become exercisable, on the first, second
and third anniversaries of the date of grant. After your stock option vests,
unless it is earlier terminated or forfeited, it is generally exercisable, in
whole or in part, at any time prior to its expiration date. Your stock option
has a ten-year term. The conditions under which your Award may be forfeited are
explained below. The exercise of your stock option may involve the sale of Cabot
stock, and accordingly, there may be limitations on when you can exercise your
stock option under Cabot’s Policy on Transactions in Securities, a copy of which
is being provided to you with the Prospectus for the 2009 Plan.

Circumstances that will lead to the termination of your stock option before the
scheduled expiration date. If your employment with Cabot ends and you continue
to hold unexercised stock options, the following rules will apply:

 

  •  

Any unvested options outstanding immediately prior to the cessation of your
employment will be forfeited (unless your employment terminates because of your
death or Disability, or because within two years following a Change in Control
Cabot or any successor employer terminates your employment other than for Cause
or you terminate your employment for Good Reason as more fully described below).

 

  •  

Any vested stock options outstanding immediately prior to the cessation of your
employment, to the extent exercisable, will remain exercisable for three months
after the date on which your employment ended or until the stated expiration
date, if earlier.

 

  •  

If your employment ceases because of your death or Disability, any outstanding
unvested stock options will become exercisable in full upon such termination and
all outstanding stock options will remain exercisable for three years following
the date on which your employment ended or until the stated expiration date, if
earlier.

 

  •  

If your Award remains outstanding following a Change in Control (either because
of assumption, substitution or otherwise as provided for in Section 7(a)(y)(i)
of the 2009 Plan), and within two



--------------------------------------------------------------------------------

 

years following such Change in Control Cabot or any successor employer
terminates your employment other than for Cause, or you terminate your
employment for Good Reason, any outstanding unvested stock options will become
exercisable in full upon such termination and remain exercisable for three
months following the date on which your employment ended or until the stated
expiration date, if earlier.

Exercising your Stock Option. You may exercise your Award by delivering to the
Company’s designated broker for stock option exercises (or to the Company in the
event the Company does not have a designated broker for stock option exercises)
a signed notice of exercise, in the form provided, with payment of the exercise
price and any withholding taxes due upon exercise. The date the Company’s
designated broker (or the Company in the event the Company does not have a
designated broker for stock option exercises) receives your signed notice of
exercise will be the exercise date. You may also choose to exercise your stock
options in a cashless exercise through the Company’s designated broker (or your
own broker if the Company does not have a designated broker for stock option
exercises). A cashless exercise involves a sale of Cabot stock in the market,
with the proceeds applied to the stock option exercise price and any withholding
taxes due. In a cashless exercise transaction, the exercise will be deemed to
have occurred when the shares are sold by the broker.

Payment of the Exercise Price. You may pay for the shares you are purchasing
upon the exercise of your stock option in the following ways:

 

  •  

your personal check, bank check or draft, a money order payable to the order of
Cabot or by wire transfer of funds;

 

  •  

a check, payable to the order of the Company from the Company’s designated
broker, or in the event the Company does not have a designated broker for stock
option exercises, your own broker;

 

  •  

by delivery to the Company of shares of Cabot common stock held by you for at
least six months having a market value (at the close of business on the last
business day preceding the date on which your completed and signed notice of
exercise is sent or hand delivered to Cabot) equal in amount to the exercise
price of the option being exercised, provided that (a) this method of payment is
then permitted by applicable law and (b) the shares used to pay the exercise
price are not subject to any repurchase, forfeiture, unfulfilled vesting or
other similar requirement (a stock swap); or

 

  •  

by any combination of the above permitted forms of payment.

For purposes of this award agreement, “Cause” means (i) your willful and
continued failure to perform substantially your reasonably assigned duties with
the Company or any successor entity or any of their respective Affiliates (other
than any such failure resulting from your physical or mental incapacity or any
such actual, alleged or anticipated failure after you issue a notice of
termination for Good Reason) after a written demand for substantial performance
is delivered to you by the Company which demand specifically identifies the
manner in which the Company believes you have not substantially performed your
duties; or (ii) your willfully engaging in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise. For purposes of
this definition (i) no act, or failure to act, on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your actions or omission was in the best interest
of the Company and (ii) your good faith errors in judgment shall not constitute
Cause or be considered in any determination of whether Cause exists.

For purposes of this award agreement, “Good Reason” means the occurrence after a
Change in Control, without your prior written consent, of any of the following
events or conditions:

(a) a change in your status, title, position or responsibilities (including
reporting responsibilities) which represents a material adverse change from your
status, title, position or responsibilities as in effect immediately prior
thereto; the assignment to you of any duties or responsibilities which are
materially



--------------------------------------------------------------------------------

inconsistent with your status, title, position or responsibilities; or your
removal from or the failure to reappoint or reelect you to any of such offices
or positions, except in connection with the termination of your employment for
Disability, Cause, as a result of your death or by you other than for Good
Reason;

(b) a reduction in the rate of your annual base salary or target annual cash
bonus, or a material reduction in your total compensation;

(c) the relocation of the offices at which you are principally employed to a
location more than twenty-five (25) miles from the location of such office
immediately prior to the Change in Control, or the Company’s requiring you to be
based at a location more than twenty-five (25) miles from such office, except to
the extent you were not previously assigned to a principal location and except
for required travel on the Company’s business to an extent substantially
consistent with your business travel obligations at the time of the Change in
Control;

(d) the failure by the Company to pay to you any portion of your then current
base salary or annual cash bonus or any other compensation, or to pay to you any
portion of an installment of deferred compensation under any deferred
compensation program of the Company in which you participated, in each case,
within fourteen (14) days of the date such compensation is due and payable in
accordance with the terms of the applicable agreement or plan or applicable law;
or

(e) any material reduction in the retirement or welfare benefits or other
material benefit or compensation plan made available to you or any materially
adverse change in the terms on which those benefits are made available.

In order for a termination for Good Reason to be effective, you must (a) provide
notice to the Company specifying in reasonable detail the condition giving rise
to the Good Reason no later than the one-hundred and eightieth (180th) day
following the occurrence of that condition; (b) provide the Company a period of
thirty (30) days to remedy the condition; and (c) terminate your employment for
Good Reason within sixty (60) days following the expiration of the Company’s
period to remedy if the Company fails to remedy the condition.

A cashless exercise involves the sale of Cabot stock in the market, and,
therefore, must be completed in accordance with Cabot’s Policy on Transactions
in Securities. Please review the restrictions on trading contained in the Policy
before making arrangements for a cashless exercise. Please note that the trading
restrictions in Cabot’s Policy on Transactions in Securities do not apply to
transactions with the Company, such as the exercise of a stock option with your
own funds or the surrender of shares in payment of the exercise price or in
satisfaction of any tax withholding obligations, provided you do not sell the
shares acquired while in possession of material nonpublic information or, if
applicable to you, during a corporate blackout period.

Tax consequences of your Stock Option. The tax consequences of your Award are
described in the Tax Information attached to this Certificate. If you are an
employee in the U.S., withholding taxes will be deducted from the proceeds of
your option exercise transaction unless other payment arrangements have been
made. If you are a non-U.S. employee, the details of your options exercise
transaction will be reported to your local Human Resources/Payroll office and
funds may either be withheld from payroll or paid by you to satisfy any
withholding obligation you may have.

Effect on Employment Rights; Rights as a Stockholder. This Award does not confer
upon you any right to continue as an employee of the Company or any of its
subsidiaries or affiliates and shall not affect in any way the right of the
Company or any subsidiary or affiliate of the Company to terminate your
employment at any time. Further, you have no rights as a stockholder with
respect to the shares subject to this option until the proper exercise of the
option and the issuance of the shares with respect to which the option has been
exercised.

Provisions of the 2009 Plan. The terms specified in this Certificate are
governed by the terms of the 2009 Plan, a copy of which has been provided to
you. Information about the 2009 Plan is also included in



--------------------------------------------------------------------------------

the Prospectus for the 2009 Plan, a copy of which has also been provided to you.
The Compensation Committee of Cabot’s Board of Directors has the exclusive
authority to interpret the 2009 Plan and this Award. Any interpretation of the
Award by the Committee and any decision made by it with respect to the Award are
final and binding on all persons. To the extent there is a conflict between the
terms of this Certificate and the 2009 Plan or any employment agreement between
you and Cabot or any of its subsidiaries, the 2009 Plan shall govern.

Recoupment Policy. This Award and the shares issued to you upon any exercise of
the Award are subject to the terms of the Company’s Recoupment Policy as in
effect at the time of this Award.

Additional Information. If you have any questions regarding your stock option or
the exercise process, please contact HR Shared Services, 157 Concord Road,
Billerica, MA 01821; Telephone (978-671-4139); HR Confidential Fax:
            .

Governing Law. This Certificate shall be governed and construed by and
determined in accordance with the laws of The Commonwealth of Massachusetts,
without giving effect to any choice of law or conflict of law provision or rule
(whether of The Commonwealth of Massachusetts or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than The
Commonwealth of Massachusetts.

By signing below, you hereby accept your Award subject to the terms set forth
herein and the related Tax Information, the 2009 Plan, the Prospectus for the
2009 Plan, and the other materials and documents provided to you in connection
with the Award, and expressly consent to the transfer to and use of your
personal data by the Company or service providers of the Company or other third
parties for the specific purposes of the 2009 Plan, even if the recipients of
the data are located in countries that do not have data protection laws
equivalent to those in force in your country. In addition, you understand that
this Award is discretionary, and that eligibility for an award under the 2009
Plan is established at the time awards are made. Therefore, your receiving this
Award does not mean that you are guaranteed an award in the future.

Kindly sign, date and return this Certificate to Cabot Corporation, Attention:
                    , Compensation Department by hand delivery or mail, to 157
Concord Road, Billerica, MA 01821; or by fax to the HR Confidential Fax:
            .

IN WITNESS WHEREOF, the Company has caused this stock option to be executed by
its duly authorized officer.

 

CABOT CORPORATION By:     Name: Title:

 

      Name: Date: